PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/203,896
Filing Date: 11 Mar 2014
Appellant(s): Ashcraft et al.



__________________
DANA M. ZOTTOLA
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 October 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/19/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

A. Appellant argues “The Examiner Ignores The Teachings Of The Cited References”

Initially, it is noted that Appellant's argument relies upon features of Appellant’s Specification (see e.g. Appeal Brief pg. 20, “As explained in the Specification as filed, a hazard prediction entry…See, at least, Specification as filed…”).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the claimed hazard prediction value named by Appellant is merely claimed to be “associated with a first group of memory access instructions” (emphasis added). "Associated" simply means related in some way. Argued claim 1 does not further limit or explain this broad relationship. This association adds little patentable weight within the scope of the claim. Both the first group of memory access instructions and the hazard prediction value are claimed as being comprised in the system of claim 1, requiring at least the association of each being a part of the same system. Additionally, both the first group of memory access instructions and the hazard 
Logan teaches hazard prediction values that are at least associated with memory access instructions by being within the same processing system (see e.g. para. [0008], [0014-19]). Further, Logan teaches that a corresponding counter used for hazard prediction is incremented or decremented when an instruction is executed (see e.g. para. [0016]) including “memory access” instructions that include a memory reference or write back to registers (see e.g. para. [0013]).

B. Appellant argues “The Examiner Improperly Employs Hindsight Reasoning To Combine The Cited References”

Appellant states “The Examiner boils the claimed structure down to a ‘line drawing’ exercise.” Examiner respectfully disagrees. The reference to “a line being drawn” (see Office Action dated 2/19/20) was to emphasize the malleability of logic at the “component” level as claimed, and to explain that Appellant’s disclosure alone would not be required for a person to make such a modification. This idea can be seen within Appellant’s disclosure itself. 
For example, Appellant’s Specification describes that a typical “instruction pipeline can be divided into multiple stages (e.g., fetch instruction, decode instruction, execute instruction, write-back instruction, etc.)” (emphasis added, see Appellant’s Specification para. [0002]). However, Appellant’s drawings only depict a “fetch component” and an “execution component” (see e.g. Appellant’s fig. 2). Additionally, Appellant’s Specification does not describe where decoding occurs. Based on could include circuitry to perform decoding so long as a desired processing order was preserved. Would a roadmap be required for one to envision this essential decode circuitry within a specific one of these components? Appellant’s disclosure has deemed such a roadmap unnecessary. 
Similarly, Appellant’s disclosure is not required to envision additional circuitry within Logan’s “fetch component.” Hinton teaches a fetch component configured for receiving groups of memory instructions from a main memory (see e.g. col. 1 line 61 – col. 2 line 19), data structures such as those used for storing instructions or other values included within a fetch unit (see e.g. fig. 2), and transmitting memory access instructions stored in the data structures to an execution component (see e.g. fig. 1). As described in the Office Action dated 2/19/20, this obvious design modification would have provided the clearly predictable result of performing the exact same functionality in a slightly different location or with a different name given to the abstract element encompassing the data structures.








Respectfully submitted,
/JOHN M LINDLOF/Primary Examiner, Art Unit 2183                                                                                                                                                                                                        
Conferees:
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183                                                                                                                                                                                                        
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.Bco